Name: Commission Regulation (EEC) No 2328/88 of 26 July 1988 amending Regulation (EEC) No 626/85 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  food technology;  agricultural structures and production
 Date Published: nan

 27 . 7 . 88 Official Journal of the European Communities No L 202 /45 COMMISSION REGULATION (EEC) No 2328 / 88 of 26 July 1988 amending Regulation (EEC) No 626 / 85 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 426 / 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 2247/ 88 ( 2 ), and in particular Articles 8(8 ) and 20 thereof, Whereas Commission Regulation (EEC) No 626 / 85 ( 3 ), as last amended by Regulation (EEC) No 1470 / 88 ( 4 ), designates the storage agencies with whom tenders are to be lodged for the products put up for sale at a set price under a tendering procedure ; whereas , with a view to permitting the purchase of sultanas , currants and dried figs in the last two months of the marketing year by the storage agency in Spain pursuant to Article 8 of Regulation (EEC) No 426 / 86 , the list of storage agencies should be supplemented ; Article 1 The following third indent is hereby inserted in Article 13(1 ) of Regulation (EEC) No 626 / 85 : '  in the case of products held by a Spanish storage agency, the relevant storage agency, at the head office ofSENPA, c /Beneficiencia 8 , 28004 Madrid .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1988 . For the Commission Frans ANDRIESSEN Vice-President 0 ) OJ No L 49 , 27 . 2 . 1986 , p. 1 . ( 2 ) OJ No L 198 , 26 . 7 . 1988 , p. 21 . ( 3 ) OJ No L 72 , 13 . 3 . 1985 , p. 7 . ( 4 ) OJ No L 132 , 28 . 5 . 1988 , p. 75 .